    CASE 0:20-cv-02195-NEB-BRT Doc. 6-3 Filed 10/20/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA

COUNCIL ON AMERICAN-ISLAMIC
RELATIONS – MINNESOTA AND
LEAGUE OF WOMEN VOTERS OF
MINNESOTA,

            Plaintiffs,                     Civil Action No. 0:20-cv-02195

    v.

ATLAS AEGIS LLC, ANTHONY
CAUDLE, JOHN DOES #1-10,

            Defendants.


                                  EXHIBIT 3
         Screen capture of an advertisement placed on Facebook by Atlas Aegis,
                               captured on October 9, 2020
CASE 0:20-cv-02195-NEB-BRT Doc. 6-3 Filed 10/20/20 Page 2 of 2
